Title: To George Washington from Adam Stephen, 22 November 1755
From: Stephen, Adam
To: Washington, George



Dr Sir,
Winchester Novr 22d 1755

I had just finish’d my Letter of this date when Capt. Stewart deliver’d me Yours of the 18th Inst.
The Men I am in great hopes will answer Your Expectations They Shoot extreamly well, but are much harass’d at present with the Cattle—I make the Butchers, Cutters, Salters, & Coopers wait on McLean for Orders every morning—and a Return is made to me every night of what work is done.
To keep things alive I hurry’d down to Expedite Salt; want of which, brings us to a Stand. The Drovers threatned to bring us up the Carolina Cattle, which I thought n⟨ecessa⟩ry to prevent, untill I had receiv’d Yr Instruc⟨tions.⟩
Your orders with respect to the Maryland, and Caroli⟨na⟩ Companies, I will take particular Notice of.
As Recruiting is the only method of compleating Our Regimt I should be glad to know your pleasure about Sending out any Officer who has a mind to go, we Can Spare Some.
I will dispatch one up the Branch.
Capt. Waggener desired me to mention his inclination of going to Philadelphia, please to take Notice of it in your next. Be so good as forgive my not Sending A Return ⅌ Bearer, of the pt of the Regiment at fort Cumberland—I had one for that purpose, but in a mistake put it by in my pocket-Book.
I remember there is 330 in the whole fit for duty, of whom Carolina and Maryland furnish about 50 betwixt them.
I have discharged four in Winchester enlisted by different Officers, that never would be fit for the Service.
Two of our Old men, One Shot in the Wrist and therby disabled, named Edrington—One Old Man, worn out & infirm, Beaumont, One of Majr Lewis’s Company. The State of Your Regimt in these parts, is nearly this
At Fort Cumbld Effectives: pt. 280 & 40 Serjeants a great Number of Corps.


               
                  At Enock’s Mill.
                  pt.
                  17
                  1 Serjt
               
               
                  At Watkins Ferry.
                  
                  16
                  1 Serjt
               
               
                  At Winchester.
                  
                  30 New Recruits. Please to Consider the necessity of a party at Coxs ⟨illegible⟩ Ferry.
               
            
Regular Returns Shall be duly transmitted to You, and we Shall behave as much like Soldiers, as possible. I am hurryg off Some Waggons to Falmuth, and Some to Belhaven as is most Convenient.
I set off now to Watkins-Ferry to View the Stores, and should be glad ⟨to kn⟩ow Something about that Lodged in Maryland side—They will ⟨mutilated⟩ a Right to them, it is like, when provisions are stopt at the Fort.
There are Sixty of their Militia at Cressops, but I believe they will Stay about the same time their Volunteer Company did. We shall wait your instructions about Building with Impatience.
The Accounts of Our Behaviour is much Exaggerated, we must give them Credit—and pay the publick the Balance next Campaign.
Commissions from his Magisty would give us New Spirit, and at any Rate we will Continue to deserve them—I am with Respect, Sir, Your most Obt hube Sert

Adam Stephen

